t c summary opinion united_states tax_court joseph lee marshall petitioner v commissioner of internal revenue respondent docket no 19428-06s filed date joseph lee marshall pro_se richard f stein for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax the issues for decision are whether petitioner is entitled to dependency_exemption deductions for two children whether petitioner is entitled to a child_tax_credit whether petitioner qualifies for head_of_household filing_status and whether petitioner is entitled to an earned_income_credit background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in baltimore maryland from date through date petitioner lived in a row house in baltimore maryland with his mother ernestine marshall ms marshall his girlfriend eunice briscoe ms briscoe and ms briscoe’s two minor children fa and aa petitioner is not related to fa or aa by blood or marriage and had not adopted fa or aa fa and aa’s biological father did not provide any support for the children the row house was owned by ms marshall neither petitioner nor ms briscoe paid rent while they lived in ms marshall’s home however petitioner and ms the court uses initials when referring to minor children briscoe both contributed funds for food and utility costs petitioner paid ms marshall approximately dollar_figure to dollar_figure a month for room and board while residing in her home in date petitioner ms briscoe fa and aa moved into an apartment in baltimore maryland petitioner lived in the apartment with ms briscoe fa and aa through the end of the rent for the apartment was dollar_figure a month initially petitioner and ms briscoe each paid approximately one-half the rent however from october through date petitioner paid all of the rent additionally petitioner paid for utilities amounting to approximately dollar_figure to dollar_figure per month in petitioner received dollar_figure in wages from his work as a fork lift operator petitioner’s mother was retired and receiving social_security_benefits ms briscoe was employed at popeye’s chicken and biscuits restaurant until date when she began working at sinai hospital ms briscoe earned dollar_figure- dollar_figure biweekly while employed at sinai hospital ms briscoe ended her employment at the hospital in date petitioner timely filed his federal_income_tax return as a head_of_household he also claimed dependency_exemption the record does not disclose how much ms briscoe earned while employed at popeye’s according to petitioner ms briscoe also received state assistance however it is not known what type of assistance she received nor the amount thereof deductions for the two children child tax_credits and an earned_income_credit with respect to fa and aa petitioner listed the two children as his son and daughter on his federal_income_tax return respondent issued petitioner a notice_of_deficiency in date denying the claimed deductions and credits and changing petitioner’s filing_status to single petitioner filed a timely petition for redetermination discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of showing that the determination is in error rule a 290_us_111 deductions and credits are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction or credit claimed on a return 503_us_79 wilson v commissioner tcmemo_2001_139 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioner has neither alleged that sec_7491 applies nor established his compliance with the requirements of sec_7491 and b to substantiate items maintain records and cooperate fully with respondent’s reasonable requests petitioner therefore bears the burden_of_proof a dependency_exemption deductions a taxpayer may be entitled to a dependency_exemption deduction for each of his or her dependents sec_151 c however a taxpayer is entitled to claim a dependency_exemption deduction only if the claimed dependent is a qualifying_child or a qualifying_relative under sec_152 or d sec_152 under sec_152 a qualifying_child is a child who bears a relationship to the taxpayer described in sec_152 that relationship for purposes of this case exists if the claimed dependent is either a child of the taxpayer a brother sister stepbrother stepsister or a descendant of any such relative sec_152 expands the definition of child to include an individual who was legally adopted by or is an eligible_foster_child of the taxpayer sec_152 b petitioner has not adopted either child nor is he related to fa or aa by blood or marriage neither fa or aa was placed with petitioner by an authorized_placement_agency or a court order sec_152 and c thus petitioner has failed to establish that either fa or aa is a qualifying_child as to petitioner sec_152 defines a qualifying_relative as an individual a who bears a relationship to the taxpayer as described in sec_152 b whose gross_income for the year is less than the exemption_amount defined in sec_151 c who receives over half of his or her support from the taxpayer for the taxable_year at issue and d who is not a qualifying_child of the taxpayer or of any other taxpayer for the taxable_year sec_152 lists eight types of qualifying relationships the first seven involve situations where an individual is related to the taxpayer by blood or marriage sec_152 through g as stated above a legally adopted individual is included in the definition of child for purposes of this section sec_152 as previously discussed fa and aa were not related to petitioner by blood or marriage nor were they adopted by petitioner thus sec_152 through g does not apply sec_152 provides the eighth qualifying relationship an individual may be considered a relative under sec_152 even though not related to the taxpayer in the traditional sense if that person is not the taxpayer’s spouse has the same principal_place_of_abode as the taxpayer and is a member of the taxpayer’s household during the taxable_year sec_152 in order for an individual to be considered a member of a taxpayer’s household the taxpayer must maintain the household and both the taxpayer and the individual must occupy the household for the taxable_year sec_1_152-1 income_tax regs a taxpayer maintains a household when he pays more than half of the expenses for the household revrul_64_41 1964_1_cb_84 fa and aa had the same principal_place_of_abode as petitioner who was unmarried further petitioner fa and aa occupied the household for the record does not provide us with sufficient evidence of the total available sources of support for the children or that petitioner paid more than half of the expenses for the household thus fa and aa are not considered related to petitioner for purposes of sec_152 even if we concluded that fa and aa were related to petitioner within the meaning of sec_152 sec_152 requires that petitioner also provide over half of the total support for the children for the taxable_year in order to meet this burden of support petitioner must establish by competent evidence the total amount of support furnished for the taxable_year at issue see 56_tc_512 cotton v commissioner tcmemo_2000_333 support includes food shelter clothing medical and dental care education and the like sec_1_152-1 income_tax regs as previously indicated petitioner offered little evidence as to the total sources of support or his share of support for fa and aa both petitioner and ms briscoe helped pay for food and utilities when they lived with petitioner’s mother but neither paid rent while petitioner may have paid for room and board we have little information as to the total expenditures to support the children during the period january to date after petitioner moved with ms briscoe and the children in august of petitioner paid one-half the rent for a period of time at some point during or after date petitioner paid the entire rent there is still insufficient evidence in this record to establish the total cost of the children’s support during this period and thus petitioner failed to establish that he provided more than half of the children’s support for petitioner has failed to prove that either fa or aa is a qualifying_relative neither fa nor aa may be considered a qualifying_child or a qualifying_relative therefore neither child may be considered petitioner’s dependent petitioner is not entitled to a dependency_exemption deduction for fa or aa respondent’s determination on this issue is sustained b child tax_credits sec_24 provides for a credit against the tax for the taxable_year with respect to each qualifying_child of the taxpayer sec_24 provides that for purposes of sec_24 qualifying_child means an individual under age who is a qualifying_child of the taxpayer as defined in sec_152 as discussed above petitioner has not shown that either fa or aa is a qualifying_child of petitioner under sec_152 therefore he has not established that either child is a qualifying_child for purposes of sec_24 petitioner thus is not entitled to a child_tax_credit for fa or aa respondent’s determination on this issue is sustained c head_of_household filing_status sec_1 grants a special lower income_tax rate to a taxpayer who files as head_of_household as relevant to this case to qualify as a head_of_household the taxpayer must maintain as his or her home a household that is the principal_place_of_abode for more than half of the taxable_year of an individual who qualifies as the taxpayer’s dependent under sec_151 sec_2 toney v commissioner tcmemo_2004_165 sec_151 allows an exemption for each individual who is a dependent of the taxpayer as defined in sec_152 for the taxable_year in question further sec_152 and defines a dependent as a qualifying_child or a qualifying_relative neither fa nor aa was a qualifying_child or a qualifying_relative of petitioner as discussed supra therefore the children are not dependents for purposes of sec_151 because petitioner had no dependents as required under sec_151 he is not entitled to head_of_household filing_status for respondent’s determination on this issue is sustained d earned_income_credit sec_32 provides for an earned_income_credit in the case of an eligible_individual sec_32 in pertinent part defines an eligible_individual as any individual who has a qualifying_child for the taxable_year a qualifying_child is a child of the taxpayer as defined in sec_152 sec_32 as stated above neither fa nor aa was petitioner’s qualifying_child for thus petitioner is not entitled to an earned_income_credit respondent’s determination on this issue is sustained to reflect the foregoing decision will be entered for respondent
